 At the 
outset, Sir, I should like to congratulate you on your 
election as President of the General Assembly, and to 
assure you of my country’s full support during the 
sixty-second session.  
 All of us here share the hope for a more peaceful 
and harmonious world. At a time when civilian 
populations are the targets of suicide attacks and 
sophisticated weapons, when children are forced to 
become soldiers, and climate change poses a threat to 
the survival of our planet, how are we meeting our 
responsibilities? Where does the responsibility lie 
when millions of men and women are suffering from 
malnutrition and their most basic needs are not being 
met, when injustice is everywhere, and when the 
environment is being destroyed? How can we 
overcome those scourges assailing human beings 
throughout the world? How can we translate our 
responsibilities into action?  
 In attempting to answer those questions, we have 
to acknowledge two facts. The first is that respect for 
human rights, the rule of law and good governance are 
the prerequisites both to achieving lasting peace and 
security and to protecting the environment. We know 
now that systematic violations of human rights and 
flagrant deficiencies in the rule of law are often the 
source of conflicts. The second concerns the nature of 
conflicts. On the ground, battle lines are being blurred. 
State forces are confronting non-State armed groups. 
Warlords, terrorists and criminal gangs dictate the 
rules. Civilians rather than soldiers are the primary 
targets. 
 It is no longer possible to limit security policy to 
the traditional State framework. The focus now must be 
first and foremost on the security of the individual. 
Accordingly, Governments and non-State armed groups 
alike are called on to respect certain basic rules 
common to all. 
 If we are to achieve results, confrontation must 
give way to dialogue and efforts to find solutions. 
Negotiation, dialogue and diplomacy are the tools for 
achieving success. We must overcome the barriers that 
exist between different sectors and disciplines in the 
field of international relations. We must develop 
alliances based on shared values. That approach should 
enable us to find solutions by cutting across regional, 
ideological and cultural boundaries. The recent past 
has shown what can be achieved. The International 
Criminal Court, the Human Rights Council and the 
Anti-personnel Landmines Convention were all the 
result of broad-based coalitions of countries in all 
regions of the world. 
 However, dialogue alone will not be enough. 
Experience has shown that, without concrete 
objectives, debates between players with very different 
views of the world can sometimes serve to accentuate 
differences. In contrast, efforts to devise and 
implement actions that are concrete and practical make 
for cohabitation between different communities. It is 
for that reason that Switzerland supports such 
initiatives as the Alliance of Civilizations, along with 
the implementation plan proposed by the secretariat of 
the Alliance. 
 Coherent overall solutions to the crises that are 
currently affecting the international order cannot be 
implemented unless we take into account the interests 
of all the communities concerned. Switzerland does all 
it can to promote dialogue with all parties. That is 
particularly the case in Lebanon, where we are offering 
the political forces a forum in which to seek a way out 
of the current political crisis in the interest of long-
term stability. 
 Recent developments in the occupied Palestinian 
territories have reminded us once again, with tragic 
intensity, of the need to respect those principles. In that 
regard as well, the involvement of all parties is 
necessary if there is to be a lasting solution. 
 The same can be said for the situation in Darfur. 
My country hopes that resolution 1769 (2007), which 
for the first time envisages close cooperation between 
the United Nations and the African Union, will provide 
the inhabitants of that region with an opportunity to 
live in peace and to achieve reconciliation after so 
many years of suffering. 
 The situation in Myanmar is alarming. 
Switzerland calls on the Government of Myanmar to 
renounce all forms of violence against demonstrators 
and civilians. Switzerland favours dialogue among all 
the parties concerned, under the aegis of the Special 
Adviser of the Secretary-General. 
 Lastly, there can be no peace or security without 
international justice. Switzerland supports in particular 
the work of the International Criminal Court. Its 
permanent nature and the possibility of the Security 
Council referring situations to the Court   as it did in 
the case of Darfur   gives that institution a preventive 
effect. For that effect to be achieved, the Court must 
have the full support of the international community, 
which must ensure that all States cooperate fully with 
the Court. 
 Human security policy also applies to 
environmental threats. The actions of humankind have 
changed the climate of the planet. Those changes are 
taking place on a global scale and are resulting in 
rising temperatures, radical changes in precipitation 
patterns, rising sea levels and a disruption to the 
balance of nature. Taken as a whole, those phenomena 
pose a major threat to millions of people and the places 
where people live, their cultures and their living 
conditions. The risks to security, health and 
development are discussed in the Fourth Assessment 
Report of the Intergovernmental Panel on Climate 
Change.  
 Today environmental problems are a threat to 
security. At the political level, they require that we act 
responsibly as human beings. They also require the 
forming of alliances to protect our natural resources. 
Although we have established institutions and 
international mechanisms to combat underdevelopment 
and promote peace and respect for human rights, we 
have not done enough with regard to the environment. 
It is true that we have a series of international 
conventions and national programmes and legislation. 
But environmental governance is fragmented and lacks 
clear objectives. We therefore need to join together to 
identify and implement commitments in order to better 
manage resources and efforts and to protect the 
biosphere. We also need to mobilize the United Nations 
system in order to respond to climate change 
effectively and coherently.  
 Switzerland therefore hopes that we will set 
ambitious goals for ourselves in the second phase of 
the Kyoto Protocol. We are ready to make a substantial 
contribution to that collective effort, in which the 
entire international community must join. Switzerland 
believes that, in order to have legitimacy, any future 
international regime to address climate change will 
require the participation of all countries. In our view, 
the United Nations Framework Convention on Climate 
Changes and the Kyoto Protocol provide the most 
appropriate starting points for all deliberations and 
negotiations on climate change. 
 Addressing the economic, social and 
environmental aspects of development based on respect 
for human rights is both a challenge and a goal for all 
of us as we seek to build a world that is both freer and 
more secure. The international community has adopted 
many development goals in recent decades. However, 
additional efforts must still be made to ensure greater 
coherence in the operational system of the United 
Nations. With its funds, programmes and specialized 
agencies, the system has at its disposal an excellent 
network through which to ensure its presence on the 
ground. It also has great moral and technical legitimacy 
and substantial operational capacity.  
 Unfortunately the system remains fragmented and 
its transaction costs are very high   costs which are to 
a great extent borne by beneficiary countries 
themselves. Major adjustments   some of which are 
described in the report entitled “Delivering as One”   
need to be carried out promptly in the field so that 
United Nations operational bodies can meet the needs 
of partner countries more effectively. Negotiations on 
the triennial comprehensive policy review of 
operational activities for development of the United 
Nations system, which are due to begin in a few weeks, 
will provide the appropriate framework to determine 
what measures are needed   especially on the basis of 
the experiences of pilot countries that are applying the 
concept of “One United Nations”. 
 We stand today at the midpoint of the timetable 
for achieving the Millennium Development Goals. 
Although there is no denying that progress has been 
made at various levels, there is still much to be done. 
All of us - Governments, multilateral institutions, 
non-governmental organizations and the private  
sector   must combine our efforts across a wide front 
that encompasses the national, regional and 
international spheres. Given the upcoming high-level 
dialogue on financing for development, I shall limit 
myself merely to recalling that all of us have a 
common interest in improving the efficiency and the 
impact of development assistance and in increasing the 
volume of resources made available for it through 
official channels. We already know that results in this 
area can only be achieved through very considerable 
joint efforts by all partners concerned. 
 The Organization has begun a process of reform 
in order to better respond to global challenges. So as to 
strengthen the credibility and efficiency of the efforts 
of the United Nations, we must demonstrate our 
determination to fully carry out those reforms. There 
was real progress in the past year, including the 
beginning of the work of the Peacebuilding 
Commission and the Human Rights Council. That 
illustrates the ability of the United Nations to carry out 
ambitious reforms in order to respond to the challenges 
of the twenty-first century. 
 Switzerland is advocating for an overall 
improvement in the working methods of the Security 
Council. My country will continue its efforts to 
improve transparency in sanctions committees and to 
ensure that the addition and removal of names of 
persons and entities on sanctions lists are in conformity 
with the principles of the rule of law and human rights. 
 Efficient management and a better targeted use of 
available resources continue to pose a serious 
challenge for the Organization. Switzerland welcomes 
the determination of the Secretary-General to make the 
efficiency of the United Nations system one of his 
priorities. Given the progress made this year, but 
especially because of the challenges that remain, 
Switzerland believes that it is essential to continue the 
process of reform already under way. My country will 
therefore continue to support the efforts of Secretary-
General Ban Ki-moon aimed at strengthening the 
United Nations and making the Organization more 
efficient.  
 If we want to move ahead, if we are determined 
to overcome the varied and interdependent challenges 
facing the globalized world of today, and if we want to 
free individual human beings from fear and want, we 
must focus on concrete objectives. To that end, let us 
resolve to work tirelessly to overcome our differences 
in the interest of the nations and peoples we represent. 
